Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

2.          Applicant’s arguments see pages 12-16, filed on 10/05/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered but are not persuasive.	
3.          With respect to applicant’s remarks regarding rejected claims, the examiner respectfully disagrees.  
          The current claim 1 disclosed, “the detector is configured such that said image focal plane of each optical system is optically coupled to the planar photodetector network associated with the respective optical system”.  Kaye teaches this limitation in figure 2, detections modules 4-11 is not different from photodetector network associated with the respective optical system, (it is inherent that each detections modules 4-11 has its own optical system such as lens system 12 of detection module 10).  The only limitation that Kaye silence is “the planar photodetector network”.  However, Oostman clearly teaches this limitation in figure 4, (the ends of fiber elements 123, 125, 127, 129 are in straight line of a planar surface, and this is not different from the planar photodetector network).  

 “all light beams … in directions parallel to a first direction before passing through the respective optical system, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams … in directions parallel to a second direction before passing through the respective optical system, after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”, this limitation is only a characteristic of a conversion lens. 
           The following websites and drawings teach the above limitation, which is a characteristic of a conversion lens.  In the other words, Applicants should not claim a characteristic of the convergent lens as a patent.  
         a) https://evantoh23.wordpress.com/2010/11/09/20101109converging-lens-important-concepts/
          b)  https://www.google.com/search?sxsrf=ALeKk02lf46BlB1ucm8sxyToLWoXN4lEqw:1598280739067&source=univ&tbm=isch&q=parallel+light+beam+converging+lens&sa=X&ved=2ahUKEwiK9c_di7TrAhXDmHIEHd45C1kQ7Al6BAgFEC8&biw=1570&bih=948
         c) https://www.sarthaks.com/146592/parallel-oblique-beam-of-light-falls-on-convex-lens-ii-concave-lens-draw-diagram-each-case
         d) http://lavalle.pl/vr/node109.html


    PNG
    media_image1.png
    236
    499
    media_image1.png
    Greyscale

             
    PNG
    media_image2.png
    193
    261
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    159
    263
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    351
    media_image4.png
    Greyscale


5.             Although Oostman do disclose to process the scattered light by the particles, ([0028-0029]), Kaye does, (abstract; Column 2, lines 33-67; 5, Column 5, lines 63-67; Column 6, lines 1-36; Figure 2, each detection module 4, 6-11 has its own photodetector to detect scattered light beams of particles 16). Note that: the limitations that Kaye has already disclosed, Oostman does not need to disclose again.  In other words, Oostman is not required to disclose all limitations of the claims except for the limitation “the planar photodetector network”.  The combination of Kaye and Oostman is to point out the planar photodetector network.  
           In order to make clear the characteristics of a conversion lens, the Examiner redraw figure 4 of  Oostman as in the following figure 4’ to show the limitation  “all light beams scattered by the particles in directions parallel to a first direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams scattered by the particles in directions parallel to a second direction before passing through the respective optical system reach, after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”.   


           	Grounds for the rejection of claims are provided below as necessitated by amendment.


[AltContent: arrow][AltContent: textbox (O)][AltContent: textbox (C)][AltContent: textbox (D)][AltContent: textbox (D)][AltContent: textbox (C)]
    PNG
    media_image5.png
    884
    575
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

8.          Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye et al. (U.S. Pat. No. 6,198,110) in view of Oostman JR et al. (U.S. Pub. No. 2003/0048539). Hereafter “Kaye” and “Oostman”.
            Regarding Claims 1, Kaye teaches  
           a channel configured to receive at least one fluid comprising particles and configured to receive at least one light beam emitted by a light source, (figure 2, light beams 2, 3, with direction of particle motion. Column 5, lines 32-37, 52-53.  It is inherent that there must be a light source for emitting light beams 2, 3);
          at least one photodetector network configured such that at least some photodetectors of the at least one photodetector network receive light beams emitted by a light source and scattered by the particles present in the channel, (column 5, lines 38-51; Figure 2, each detection module 4, 6-11 has its own photodetector.  Plurality detection modules 4-11 are not different from photodetector network.  It is inherent that there must be a light source for emitting light beams 2, 3); 
          wherein:

         each optical system associated with a photodetector network and has an image focal plane, (column 5, lines 45-51),
         the detector is configured such that said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system, (figure 2, detections modules 4-11 is not different from photodetector network associated with the respective optical system, it is inherent that each detections modules 4-11 has its own optical system such as lens system 12 of the detection module 10). 
the at least one optical system is convergent so as to make all light beams coming from the light source and not scattered by the particles converge at the image focal plane of the optical system, and reach one or more photodetectors of the photodetector network associated with the respective optical system, (figure 2, primary beam 2 not scattered by the particles converge towards an image focus located on the image focal plane of the of detection module 4).
              Although Kaye does not teach “all light beams … in directions parallel to a first direction before passing through the respective optical system, after passing through the respective optical system, are converged at a first point of the planar photodetector network associated with the respective optical system and all light beams … in directions parallel to a second direction before passing through the respective optical system, after passing through the respective optical system, are converged at a second point of the planar photodetector network associated with the respective optical system, the second point being different from the first point”, this limitation is only a characteristic of a conversion lens, (please see the explanation in paragraphs 4-5 above). 
               Further, although Kaye does not disclose the planar photodetector network, Oostman does, (figure 4, receiving elements 123, 125, 127, 129 is not different from planar photodetector network.  Please see the explanation in paragraphs 4-5 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having the planar photodetector network in order to arrange the receiving light elements in one plane, (Oostman, figure 4, elements 123, 125, 127, 129). 

            Regarding Claim 2, although Kaye does not teach the image focal plane of each optical system is in a same position as the photodetectors of the planar photodetector network associated with the respective optical system, Oostman teaches, (the following figure 4, image plane of lines EE, which contains all ends of optical fibers 123, 125, 127, 129, are on a plane EE, which is not different from the image focal plane of each optical system).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having a planar photodetector network in order to simplify the detection plane, (Oostman, figure 4, elements 123, 125, 127, 129). 

            Regarding Claim 3, Kaye teaches the image focal plane of each optical system is located at a distance from the photodetectors of the photodetector network associated with the optical system, (figure 2, surface of photodetector 14 is not different from the image focal plane of the optical system of the photodetector network including photodetectors 4, and 6-11).

            Regarding Claim 4, although Kaye does not teach said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system such that all light beams scattered by the particles along non-parallel directions before passing through the respective optical system reach, after passing through the optical system, are converged at separate points of the photodetector network associated with the respective optical system, this also is a characteristic of the conversion lens, (please see the explanation in paragraphs 4-5 above). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having the light beams scattered by the particles along non-parallel directions before passing through the optical system in order to detect scattered light in different directions.

            Regarding Claim 5, Kaye teaches image focal plane of each optical system is optically coupled to the photodetector network such that all light beams scattered by a particle along non-parallel directions, the separate points being located on a circle, (figure 2, all scattered light beams scattered by a particle along non-parallel directions to different detection modules 4-11).  Although Kaye does not teach a same scattering angle before passing through the respective optical system reach, after passing through the respective optical system, separate points of the planar photodetector network associated with the respective optical system, and planar photodetector network, this is only a characteristic of a conversion lens, (please see rejection in claim 1 and the explanation of paragraphs 4-5 above).



             Regarding Claim 10, Kaye teaches number of photodetector of optical module 4-11 is an odd number. 

             Regarding Claim 11, Kaye teaches a scattering figure of the particles has an axis of symmetry which coincides with a main propagation direction of the at least one light beam being propagated in the channel, (figure 2, direction of primary beam 2 is not different from a main propagation direction of the at least one light beam), and wherein the optical systems of the plurality of optical systems are distributed non-symmetrically with respect to said main propagation direction, (figure 2, detection modules 4-11 are not different from plurality of optical systems).

            Regarding Claim 13, although Kaye does not teach the photodetector networks associated with the optical systems extend in a same plane and wherein the optical systems comprise reflective optics configured to reflect the light beams scattered by the particles in a direction of said plane, Oostman teaches, (the following figure 4, the photodetector networks elements 123, 125, 127, 129, associated with the optical systems extend in a same plane EE.  Figures 1-3, reflective optics 25, 34, 38, 44, detectors 32, 33, 40, 47).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having 

            Regarding Claim 14, Kaye teaches all the limitations of claim 1 as stated above except for at least one planar photodetector network and the light source are supported by the substrate.   Oostman teaches one planar photodetector network, (Oostman, figure 4, elements 123, 125, 127, 129.  Please see paragraphs 4-5 above and the rejection in claim 1), the light source are supported by the substrate, (figure 4, element 121 are not different from the substrate).  Further, it is inherent that any light source and photodetector network must be supported by at least one holder/substrate.  The modification involves only routine skill in the art.  

              Regarding Claims 15, 16, although Kaye does not teach the channel extends along a main extension direction, wherein the at least one photodetector extends mainly into a plane perpendicular to said main extension direction of the channel, and the detector comprising said light source, said light source emitting a light beam along a main emission direction parallel to said main extension direction of the channel and perpendicular to said plane, and at least two reflective optics, comprising reflective surfaces, configured to reflect the light beams emitted by the light source to said at least one lens. Oostman teaches, (the following figure 4, main extension direction AA, detectors 124, 126, 128, 130, reflectors B).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having main extension direction, at least two reflective optics in order to implement inspection system more efficiently.  Further, although Kaye does not teach planar photodetector network, 
              Regarding Claim 17, Kaye teaches the system is taken from among a fire alarm system, a fire detection system, a system for analyzing the quality of a fluid such as air or water, a pollution alarm system, a system for detecting explosive powder, a system for detecting microbiological species, (column 1, lines 6-10).
              Regarding Claim 18, Kaye teaches a method for producing a particle detector comprising at least the following steps:
              providing at least one optical circuit comprising at least one optical system, (column 6, lines 27-36.  Note: Detection module 5 produces an electrical signal, electronic circuitry, and electronic processing circuit is not different from optical circuit),
             providing at least one optronic circuit comprising at least one substrate supporting at least one photodetector network, (it is inherent there must be at least a substrate/holder to support the detectors),
             superimposing the at least one optical circuit and the at least one optronic circuit such that said image focal plane of each optical system is optically coupled to the photodetector network associated with the respective optical system (column 6, lines 27-36.  Note: Detection module 5 produces an electrical signal, electronic circuitry, and electronic processing circuit is not different from optical circuit).
            Although Kaye does not teach light beams scattered by the particles along parallel directions before passing through the respective optical system reach, after passing through the respective optical system, are converged at a same point of the photodetector network 

 

[AltContent: arrow][AltContent: textbox (F)][AltContent: arrow][AltContent: textbox (E)][AltContent: textbox (E)][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A)][AltContent: connector]
    PNG
    media_image6.png
    2385
    1438
    media_image6.png
    Greyscale

[AltContent: textbox (G)][AltContent: textbox (A)][AltContent: textbox (B)]


              Regarding Claim 20, although Kaye do not teach a first reflective surface configured to receive light from the light source and reflect light used to form the at least one light beam received by the channel, (above figure 4, laser 4, reflective F , detector element 123); and at least one second reflective surface configured to receive at least a portion of the light beams emitted by the light source and scattered by the particles present in the channel and direct the reflected light beams toward one of the photodetectors of the at least one planar photodetector network, Oostman teaches (above figure 4, light beams emitted by the laser 1 is a portion of the light system including lasers 1-4, reflective G, detector element 129.  Note light beam scattered by particles in the fluid system 105 stream 103, [0028-0029]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Kaye by having a first reflective surface, and second reflective surface in order to direct light from different light beams to the detecting system.

Allowable Subject Matter
9.          Claim 12 is allowed.
10.	The allowable Subject matter for claim 12 was indicated in office Action mailed on 08/28/20.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
November 10, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877